Citation Nr: 0026123	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-15 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach condition, 
for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He died in August 1993.  The appellant is a daughter 
of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 1997 rating decision of the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993.  The death 
certificate lists his cause of death as "acute inferior 
[illegible] myocardial infarction".

2.  The medical evidence of record on the date of the 
veteran's death does not show that a current stomach disorder 
was the product of active service.


CONCLUSION OF LAW

The criteria for a well grounded claim for service connection 
for a stomach disorder were not met prior to the veteran's 
death, and the claim is therefore denied for the purposes of 
accrued benefits.  38 U.S.C.A. §§ 1110, 5121 (West 1991); 
38 C.F.R. § 3.1000 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that at the time of his death, the 
veteran manifested a stomach condition for which service 
connection was warranted, and that she is entitled to accrued 
benefits therefore.  

Upon the death of the veteran, periodic monetary benefits to 
which he was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period of not more than two 
years prior to his death, may be paid on an accrued benefits 
basis.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000(a) 
(1999).

A claim for accrued benefits must be filed within one year of 
the date of the veteran's death, and benefits may be paid to 
his spouse, children, and dependent parents.  In all other 
cases, only so much of the accrued benefit may be paid as 
necessary to reimburse the person who bore the expense of the 
last sickness or burial.  38 C.F.R. § 3.1000 (a) (c) (1999).  

As indicated above, the veteran died on August [redacted], 1993.  
The appellant's claim was received by VA on August 29, 1994.  
Therefore, if the veteran was entitled to service connection 
for a stomach disorder at the time of his death, and would 
have prevailed on his claim therefore, the appellant may 
prevail on her claim for accrued benefits.

In this case, the evidence on file at the time of death 
includes all evidence received by VA prior to August [redacted], 
1993.  In addition, the Court has held that evidence that is 
constructively possessed by VA prior to the date of the 
veteran's death, as well as the death certificate, are 
considered as being in the file at the date of death although 
not physically placed in the file until after the 
beneficiary's death.  Hayes v. Brown, 4 Vet.App. 353 (1993).  
Thus, the veteran's death certificate, although not received 
until after August [redacted], 1993, is considered as part of the 
veteran's file on the date of his death.  

Historically, a claim for service connection for a stomach 
condition was first finally denied in an October 1949 rating 
decision.  In a Board decision dated December 1980, service 
connection for a gall bladder disorder was denied, and a 
claim that new and material evidence had been received 
sufficient to reopen the claim for a duodenal ulcer was also 
denied.  A June 1982 Board decision again denied a claim that 
new and material evidence had been received sufficient to 
reopen the claim for a duodenal ulcer.  A March 1985 rating 
decision (RD) found that new and material evidence had not 
been submitted sufficient to reopen a claim for a stomach 
disorder.  

The veteran subsequently submitted a claim that new and 
material evidence has been submitted sufficient to reopen a 
claim for a stomach disorder which was ultimately remanded by 
the United States Court of Appeals for Veterans Claims.  The 
veteran's claim was then remanded for additional development 
by the Board in March 1993.  The RO proceeded with this 
developed pursuant to the March 1993 remand, and records were 
received on August 17, 1993 and August 23, 1993.  The veteran 
died on August [redacted], 1993.  

The crux of the appellant's claim appears to be that the 
development action taken by the RO was incomplete, and that 
VA's duty to assist requires that additional development of 
the evidence be conducted.  For the reasons and bases that 
follow, we determine that a well grounded claim has not been 
presented, and that the appellant's claim must therefore be 
denied.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

The most recent final disallowance of the veteran's claim was 
the March 1985 RD.  The evidence received since that decision 
consists of lay statements, hearing transcripts, a narrative 
account of the veteran's WWII activities, and medical 
evidence received in August 1993, but prior to the date of 
the veteran's death.  

The first lay statement, dated March 1989, is a duplicate 
copy of a lay statement originally received by the RO in June 
1981, and is thus, not new by definition.  A December 1989 
lay statement is not material to the issue of whether the 
veteran manifests a stomach condition that is related to his 
service.  The information contained in the April 1990 and 
November 1990 hearing transcripts consists of the veteran's 
contentions that a stomach condition manifested during 
service, and although credible, are also duplicative of 
evidence previously of record and not new.  The portion of 
the narrative account of the veteran's WWII activities 
relevant to a stomach condition is also duplicative of 
contentions previously of record, and therefore not new.  

A medical record dated May 1983, received by VA in June 1993, 
summarizes the veteran's hospitalizations and diagnoses for:  
(1)"hypertrophied Brenner's glands, duodenum", in June 
1963; (2) biliary dysfunction in July 1967; (3) a right 
inguinal hernia, and hiatal hernia, in June 1969; (4) gastric 
retention, superficial gastric ulceration, gastritis, and 
irregularity of ileocecal valve in April 1971; (5) biliary 
tract disease in December 1972; (6) chronic cholecystitis and 
cholelithiasis, gastritis, and diverticulosis of the colon in 
January 1975, when a cholecystectomy was performed; and (7) 
abdominal pain of undetermined etiology, in November 1979.  
Additional records received in August 1993 show that the 
veteran was assessed with reflux esophagitis, in December 
1972; and acute gastritis, in January 1982.  

After a review of the record, we determine that with the 
exception of the January 1982 record, this evidence is new, 
and that it is also material, as it relates to the veteran's 
present and past "stomach condition".  

As the claim is reopened, we must now determine whether it is 
well grounded.  The veteran's service medical records show 
that his induction examination is dated May 1942.  Nurse's 
notes and clinical records dated August 1945 reveal that the 
veteran was "observed for peptic ulcer".  A record dated 
August 29, 1945 reveals that he complained of epigastric 
discomfort.  The examiner noted that he had a "tougher trip 
from Germany to England and developed...his complaint 
of...passing gas, having "heart burn" or epigastric 
discomfort relieved by belching and / or soda bicarbonate."  
The examiner also noted that the veteran ate well, and found 
that there was no loss of weight or vomiting.  The examiner 
also noted that the veteran wanted to leave, and that he had 
"no complaints at present".  The impression was: "No 
disease, observation for vague, intermittent belching due to 
situational factors."  An additional clinical record dated 
September 1, 1945 lists the above impression as the final 
diagnosis.  The report of the veteran's discharge 
examination, dated October 1945, notes that the veteran had 
"Gall bladder trouble - 2 attacks, Dispensary treatment 
1945".  His abdominal viscera were clinically evaluated as 
normal.  

The evidence subsequent to service includes a hospitalization 
summary, which reveals that the veteran was admitted in July 
1949 with a diagnosis of a duodenal ulcer.  A letter from the 
veteran's private physician, L.G., M.D., dated March 1981, 
reveals that the veteran was examined and treated in 1947 for 
a stomach ulcer.  A subsequent undated letter, received by VA 
in 1981, shows that the veteran was first treated by L.G, 
M.D. in May 1946, complaining of pain in the stomach, and 
that he was treated with medication and a special diet, and 
diagnosed with a stomach ulcer.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Although the veteran was subsequently diagnosed with a 
variety of ailments, the medical evidence on file at the date 
of his death does not show that he manifested a stomach 
condition that was incurred in, or aggravated by, his active 
service.  The treatment records show that he was assessed 
with various conditions on specific dates, however, there is 
no nexus opinion from a medical profession tying a condition 
manifested by the veteran subsequent to service, with that 
service.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)(medical evidence of noting required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent).  

Thus, although it appears that the veteran was diagnosed with 
a stomach ulcer sometime in 1946 or 1947, the medical 
evidence, aside from the 1971 notation of superficial gastric 
ulceration, does not show that any of his stomach ailments 
diagnosed subsequent to 1947 were related to peptic ulcer 
disease; therefore, the veteran did not meet the requirement 
of present disability under 38 C.F.R. § 3.303(b) and the 
doctrine of well groundedness generally and must be denied.

As one of the requirements of a well grounded claim is that 
there be a nexus between a current condition and active 
service, as shown by medical evidence, the claim is not well 
grounded, and must be denied.  

Finally, we note that that the appellant's representative has 
presented an argument that the appellant's claim should 
include additional evidence not on file at the date of the 
veteran's death, and should be developed accordingly.  
Specifically, she avers that the development requested by the 
1993 BVA remand with respect to the veteran's claim for 
service connection was incomplete, and that there is now a 
duty to assist the appellant in obtaining this evidence.  
However, we must point out that only the evidence of record 
at the time of the veteran's death is considered in a claim 
for accrued benefits purposes.  As indicated above, certain 
governmental records deemed to be in the constructive 
possession of VA at the time of the veteran's death, as well 
as his death certificate, will be deemed to be in the file at 
the time of death.  However, in this case, there is no such 
evidence that allegedly was part of the veteran's claims file 
at the time of his death, except for the death certificate 
that was discussed above.  That is, no governmental records 
were physically placed in the claims file subsequent to the 
veterans' death, or were alleged or shown to be in existence, 
that would trigger an analysis of whether VA had constructive 
possession of them on or before the date of the veteran's 
death.  



ORDER

A claim for service connection for a stomach disorder, for 
the purpose of accrued benefits, is not well grounded and is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 




- 10 -





- 1 -


